


Exhibit 10.3
AMENDMENT NO. 2 TO THE
GLOBAL SENIOR CREDIT AGREEMENT

Dated as of September 16, 2014
AMENDMENT NO. 2 TO GLOBAL SENIOR CREDIT AGREEMENT (this “Amendment”) among
Digital Realty Trust, L.P., (the “Operating Partnership”), Digital Realty
Datafirm, LLC, a Delaware limited liability company (the “Initial Australia
Borrower 1”), Digital Realty Datafirm 2, LLC, a Delaware limited liability
company (the “Initial Australia Borrower 2”), Digital Luxembourg II S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée)
(the “Initial Luxembourg Borrower 1”), Digital Luxembourg III S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée)
(the “Initial Luxembourg Borrower 2”), Digital Realty (Blanchardstown) Limited,
an Irish private company limited by shares (the “Initial Irish Borrower 1”),
Digital Singapore Jurong East Pte. Ltd., a Singapore private limited company
(the “Initial Singapore Borrower 1”), Digital HK JV Holding Limited, a British
Virgin Islands limited company (the “Initial Singapore Borrower 2”), Digital
Netherlands VIII B.V., a private company with limited liability (besloten
vennootschap met beperkete aansprakelijkheid) (the “Initial Dutch Borrower 1”),
Digital Deer Park 2, LLC, a Delaware limited liability company (the “Initial
Australia Borrower 3”), Digital Stout Holding, LLC, a Delaware limited liability
company (the “Initial Multicurrency Borrower 1”), Digital Macquarie Park, LLC, a
Delaware limited liability company (the “Initial Australia Borrower 4”), Digital
Gough, LLC, a Delaware limited liability company (the “Initial Multicurrency
Borrower 2”), Digital Netherlands IV B.V., a private company with limited
liability (besloten vennootschap met beperkete aansprakelijkheid) (the “Initial
Dutch Borrower 2”), Digital Netherlands I, B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) (the “Initial
Dutch Borrower 3”), Digital Japan LLC, a Delaware limited liability company (the
“Initial Multicurrency Borrower 3”), Digital Osaka 1 TMK, a Japanese tokutei
mokuteki kaisha (the “Initial Yen Borrower 1”) and Digital Australia Finco Pty
Ltd., an Australian proprietary limited company (the “Initial Australia Borrower
5”; and collectively with the Operating Partnership, the Initial Australia
Borrower 1, the Initial Australia Borrower 2, the Initial Luxembourg Borrower 1,
the Initial Luxembourg Borrower 2, the Initial Irish Borrower 1, the Initial
Singapore Borrower 1, the Initial Singapore Borrower 2, the Initial Dutch
Borrower 1, the Initial Australia Borrower 3, the Initial Multicurrency Borrower
1, the Initial Australia Borrower 4, the Initial Multicurrency Borrower 2, the
Initial Dutch Borrower 2, the Initial Dutch Borrower 3, the Initial
Multicurrency Borrower 3 and the Initial Yen Borrower 1 and any Additional
Borrowers (as defined below), the “Borrowers” and each individually a
“Borrower”), Digital Realty Trust, Inc., (the “Parent Guarantor”) and Citibank,
N.A. (“Citibank”), as administrative agent for the Lenders (the “Administrative
Agent”).
PRELIMINARY STATEMENTS:
(1)    The Borrowers, the Parent Guarantor, the subsidiaries of the Borrowers
party thereto, the Lenders, the Administrative Agent and the other financial
institutions party thereto entered into a Global Senior Credit Agreement dated
as of August 15, 2013 (as amended by that certain Amendment No. 1 to the Global
Senior Credit Agreement, dated as of December 11, 2013, the “Existing Revolving
Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Existing Revolving Credit Agreement,
as amended hereby;
(2)    The Administrative Agent and the Borrowers wish to amend the Existing
Revolving Credit Agreement to permit Swing Line Borrowings in Canadian Dollars
under the existing Multicurrency Swing Line Facility; and

Digital Realty – Amend No. 2


--------------------------------------------------------------------------------




(3)    Subject to the terms and conditions herein, the Borrowers and the
Administrative Agent have agreed pursuant to Section 9.01(a) of the Existing
Revolving Credit Amendment to amend the Existing Revolving Credit Agreement on
the terms and subject to the conditions hereinafter set forth.
SECTION 1.Amendments to Existing Revolving Credit Agreement . The Existing
Revolving Credit Agreement is, upon the occurrence of the Amendment Effective
Date (as defined in Section 3 below), hereby amended as set forth below:
(a)Section 1.01 of the Existing Revolving Credit Agreement is hereby amended to
include the following definitions:
“Canadian Dollar Swing Line Sublimit” means an amount equal to the lesser of
(a) the aggregate amount of the Multicurrency Swing Line Facility at such time,
and (b) the Equivalent in Canadian Dollars of $50,000,000. The Canadian Dollar
Swing Line Sublimit is part of, and not in addition to, the Multicurrency Swing
Line Facility.
“Canadian Prime Rate” shall mean, for any day, a rate per annum equal to the
higher of (a) the Canadian Reference Rate and (b) the sum of ½ of 1% plus CDOR
for Swing Line Advances (assuming an applicable term of 30 days) for such day.
“Canadian Reference Rate” shall mean, for any day, the rate of interest per
annum established by Citibank N.A., Canadian Branch as the reference rate of
interest then in effect for determining interest rates on commercial loans
denominated in Canadian Dollars made by it in Canada. The Canadian Reference
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available.
“CPR Advance” means a Swing Line Advance in Canadian Dollars under the
Multicurrency Swing Line Facility in that bears interest at a rate determined by
reference to the Canadian Prime Rate.
(a)    Section 1.01 of the Existing Revolving Credit Agreement is hereby amended
to restate the following definitions set forth therein in their entirety to read
as follows:
“CDOR” means, in relation to (a) any Revolving Credit Advance in Canadian
Dollars, the average rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1% per annum, if such average is not such a multiple)
applicable to bankers’ acceptances for a term equivalent to the Interest Period
of such Revolving Credit Advance appearing on the “Reuters Screen CDOR Page” (as
defined in the International Swap Dealer Association, Inc. definitions, as
modified and amended from time to time) as of 10:15 A.M. (Toronto time), on the
Quotation Day, or if such date is not a Business Day, then on the immediately
preceding Business Day or, if for any reason such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then CDOR on any date shall be
calculated as the rate of interest reasonably determined by the Administrative
Agent as the rate quoted as of 10:15 A.M. (Toronto time) on such day to leading
banks on the basis of the discount amount at which such banks are then offering
to purchase Canadian Dollar denominated bankers’ acceptances that have a
comparable aggregate face amount to the principal amount of such Revolving
Credit Advance in Canadian Dollars and the same term to maturity as the term of
the Interest Period for such Revolving Credit Advance in Canadian Dollars, or if
such date is not a Business Day, then on the immediately preceding Business Day,
provided that for the purposes of this definition, if CDOR is not available for
the applicable Interest Period but is available for other Interest Periods with
respect to any such Floating Rate Advance, then the rate shall be the
Interpolated Screen Rate; and (b) any Swing Line Advance in Canadian

Digital Realty – Amend No. 2    2



--------------------------------------------------------------------------------




Dollars, (i) the rate quoted to the Administrative Agent by Citibank N.A.,
Canadian Branch as the rate appearing on the Reuters Screen CDOR Page as of
10:15 A.M. (Toronto time) on the day of such Swing Line Advance or (ii) if no
such rate is available, the rate reasonably determined by the Administrative
Agent as the rate quoted to leading banks in the Canadian interbank market as of
10:15 A.M. (Toronto time) on the day of such Swing Line Advance.
“Multicurrency Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Euro, Sterling and Canadian Dollar denominated Swing Line Facility at such time,
and (b) €100,000,000 (or the Equivalent thereof in Sterling or Canadian
Dollars), as such amount may be reduced at or prior to such time pursuant to
Section 2.05. The Multicurrency Swing Line Facility shall be a Subfacility of
the Multicurrency Revolving Credit Tranche.
“Swing Line Availability Time” means (a) 2:00 P.M. (New York City time) on the
date of such Swing Line Borrowing in the case of Swing Line Borrowings under the
U.S. Dollar Swing Line Facility, (b) 3:00 P.M. (London time) on the date of such
Swing Line Borrowing in the case of Swing Line Borrowings in Euros or Sterling
under the Multicurrency Swing Line Facility, (c) 1:00 P.M. (Singapore time) on
the date of such Swing Line Borrowing in the case of Swing Line Borrowings under
the Singapore Swing Line Facility, (d) 1:00 P.M. (Sydney time) on the date of
such Swing Line Borrowing in the case of Swing Line Borrowings under the
Australian Swing Line Facility, (e) 1:00 P.M. (Mexico City time) on the date of
such Swing Line Borrowing in the case of Swing Line Borrowings under the Mexican
Swing Line Facility, (f) 1:00 P.M. (Tokyo time) on the date of such Swing Line
Borrowing in the case of Swing Line Borrowings under the Yen Swing Line Facility
and (g) 5:00 P.M. (London time) on the date of such Swing Line Borrowing in the
case of Swing Line Borrowings in Canadian Dollars under the Multicurrency Swing
Line Facility.
“Swing Line Bank” means, individually or collectively, as the context may
require, (a) Citibank, N.A., in its capacity as the Lender of Swing Line
Advances under the U.S. Dollar Swing Line Facility, (b) Citibank, N.A., London
Branch, in its capacity as the Lender of Swing Line Advances in Euros or
Sterling under the Multicurrency Swing Line Facility, (c) Citibank N.A.,
Singapore Branch, in its capacity as the Lender of Swing Line Advances under the
Singapore Swing Line Facility, (d) Citibank, N.A., Sydney Branch, in its
capacity as the Lender of Swing Line Advances under the Australian Swing Line
Facility, (e) Banamex, in its capacity as the Lender of Swing Line Advances
under the Mexican Swing Line Facility, (f) Citibank Japan Ltd., in its capacity
as the Lender of the Swing Line Advances under the Yen Swing Line Facility,
which Person is a Qualified Yen Lender, and in each case their respective
successors and permitted assigns in such capacity, and (g) Citibank, N.A.,
Canadian Branch, in its capacity as the Lender of Swing Line Advances in
Canadian Dollars under the Multicurrency Swing Line Facility.
“Type” refers to the distinction between Advances bearing interest by reference
to the Base Rate, Advances bearing interest by reference to the Floating Rate
and Advances bearing interest by reference to the Canadian Prime Rate.
(b)    The definition of “Applicable Lending Office” set forth in Section 1.01
of the Existing Revolving Credit Agreement is hereby amended by adding the words
“a Eurocurrency Rate Advance or a CPR Advance under” in the third line
immediately before the words “the Multicurrency Revolving Credit Tranche”.

Digital Realty – Amend No. 2    3



--------------------------------------------------------------------------------




(c)    The definition of “Applicable Margin” set forth in Section 1.01 of the
Existing Revolving Credit Agreement is hereby amended by adding the words “and
CPR Advances” to the end of the heading of the third column of the table therein
after the words “for Base Rate Advances”.
(d)    The definition of “Floating Rate” set forth in Section 1.01 of the
Existing Revolving Credit Agreement is hereby amended by adding the words “that
consist of Revolving Credit Advances that are not Swing Line Advances” in the
fourth line thereof immediately before the words “in Canadian Dollars”.
(e)    The definition of “Floating Rate Advance” set forth in Section 1.01 of
the Existing Revolving Credit Agreement is hereby amended by adding the words
“or a CPR Advance” in the second line thereof immediately after the words “Base
Rate Advance”.
(f)    The definition of “Multicurrency Borrower” set forth in Section 1.01 of
the Existing Revolving Credit Agreement is hereby amended by adding the words “;
provided, however, that only the Initial Multicurrency Borrower 2 shall be
permitted to act as the Borrower in respect of any Swing Line Borrowing in
Canadian Dollars under the Multicurrency Swing Line Facility” immediately before
the period at the end thereof.
(g)    The definition of “Revolving Credit Reduction Minimum” set forth in
Section 1.01 of the Existing Revolving Credit Agreement is hereby amended by
adding the words “or Canadian Dollars” in the third to last line thereof
immediately after the word “Sterling”.
(h)    The definition of “Revolving Credit Reduction Multiple” set forth in
Section 1.01 of the Existing Revolving Credit Agreement is hereby amended by (i)
adding the words “or Canadian Dollars” immediately after the word “Sterling” in
the fourth to last line thereof and (ii) deleting the words “(or the Equivalent
thereof in Sterling)” in the second to last line thereof.
(i)    The definition of “Swing Line Borrowing Minimum” set forth in Section
1.01 of the Existing Revolving Credit Agreement is hereby amended by adding the
words “or Canadian Dollars” in the third line thereof immediately after the word
“Sterling”.
(j)    The definition of “Swing Line Borrowing Multiple” set forth in Section
1.01 of the Existing Revolving Credit Agreement is hereby amended by adding the
words “or Canadian Dollars” in the third line thereof immediately after the word
“Sterling”.
(k)    The definition of “Swing Line Deadline” set forth in Section 1.01 of the
Existing Revolving Credit Agreement is hereby amended by (i) deleting the word
“and” in the second to last line thereof and substituting therefor a comma and
(ii) adding the words “and (g) 3:00 P.M. (London time) in the case of Swing Line
Advances in Canadian Dollars” immediately before the period at the end thereof.
(l)    The definition of “Swing Line Purchasing Notice Deadline” set forth in
Section 1.01 of the Existing Revolving Credit Agreement is hereby amended by (i)
deleting the word “or” in the fifth line thereof and substituting therefor a
comma and (ii) adding the words “or Canadian Dollars” immediately after the word
“Sterling”.
(m)    Section 2.01(c) of the Existing Revolving Credit Agreement is hereby
amended by (i) deleting the word “or” in the fourth line thereof and
substituting therefor a comma, (ii) inserting the words “or Canadian Dollars” in
the fifth line thereof immediately after the word “Sterling”, (iii) adding the
words “and, for Swing Line Advances in Canadian Dollars, in an aggregate amount
not to exceed at any time the Canadian Dollar Swing Line Sublimit” in the tenth
line thereof immediately

Digital Realty – Amend No. 2    4



--------------------------------------------------------------------------------




before the words “and (iii) in the amount of”, (iv) replacing the word “(x)” in
the second sentence thereof with the word “(w)”, and (v) deleting the words “and
(y)” in the second sentence thereof and (v) adding the words “, (x) the
Multicurrency Swing Line Facility in Canadian Dollars shall be made as CPR
Advances, (y) the Multicurrency Swing Line Facility in Euro or Sterling shall be
made as Floating Rate Advances, and (z)” immediately before the words “any other
Swing Line Facility”.
(n)    Section 2.02(b) of the Existing Revolving Credit Agreement is hereby
amended by (i) adding the words “any such Borrowing in Euros or Sterling under”
in clause (x) appearing in the third line thereof immediately before the words
“the Multicurrency Swing Line Facility”, (ii) deleting clause (y) in its
entirety and replacing it with the words “the applicable Swing Line Bank and the
Administrative Agent in the case of any Borrowing in Canadian Dollars under the
Multicurrency Facility or any such Borrowing under any of the other Swing Line
Facilities. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by e-mail (in the case of the Singapore Swing Line Facility
and Australian Swing Line Facility), e-mail or facsimile (in the case of any
such Borrowing in Euros or Sterling under the Multicurrency Swing Line Facility
or any such Borrowing under the Yen Swing Line Facility), e-mail and facsimile
(in the case of any such Borrowing in Canadian Dollars under the Multicurrency
Swing Line Facility) and e-mail, telex or facsimile (in the case of the U.S.
Dollar Swing Line Facility and the Mexican Swing Line Facility), in each case
specifying therein the requested (i) date of such Borrowing”, and (iii) adding
the words “a Swing Line Borrowing in Euros or Sterling under” in the fifteenth
line thereof immediately before the words “the Multicurrency Swing Line
Facility”.
(o)    Section 2.05(d) of the Existing Revolving Credit Agreement is hereby
amended by adding the words “and if, after giving effect to any reduction of the
Swing Line Facility, the Canadian Dollar Swing Line Sublimit exceeds the amount
of the Swing Line Facility, the Canadian Dollar Swing Line Sublimit shall be
automatically reduced by the amount of such excess” immediately before the
period at the end thereof.
(p)    Section 2.07(a) of the Existing Revolving Credit Agreement is hereby
amended by adding a new clause (iii) to read in full as follows:
“(iii)    CPR Advances. During such periods as such Advance is a CPR Advance, a
rate per annum equal at all times to the sum of (A) the Canadian Prime Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the date such CPR Advance shall be paid
in full.”
(q)    Section 2.07(b) of the Existing Revolving Credit Agreement is hereby
amended by adding an additional sentence at the end thereof which reads as
follows: “Without limiting the generality of the foregoing provisions of this
Section 2.07(b), no Borrower hereunder shall in any capacity and in no event be
obliged to make any payment of interest or any other amount payable to any
Lender hereunder in excess of any amount or rate which would be prohibited by
law or would result in the receipt by any Lender, or any agreement by any Lender
to receive, “interest” at a “criminal rate” (as each such term is defined in and
construed under Section 347 of the Criminal Code (Canada)).”
(r)    Section 9.02(a) of the Existing Revolving Credit Agreement is hereby
amended by (i) adding the words “Advances in Euros or Sterling under”
immediately after the words “or the Swing Line Bank with respect to” in the
second line of clause (ix) thereof; (ii) deleting the word “and” at the end of
clause (xvii) thereof and (iii) adding a new clause (xix) to read in full as
follows:

Digital Realty – Amend No. 2    5



--------------------------------------------------------------------------------




“(xix)    the Swing Line Bank for Advances in Canadian Dollars under the
Multicurrency Swing Line Facility, at the address at 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention: Annemarie Pavco, Citigroup Global Loans,
or, if applicable, by e-mail to agentnotice@citi.com,
annemarie.pavco@citigroup.com, eros.lai@citi.com and michelle.chong@citi.com
(and in the case of a transmission by e-mail, with a copy by U.S. mail to the
aforementioned address) (and in each case with a copy to Citibank, N.A., London
Branch at its address at Citicorp Centre, 25 Canada Square, London, E14 5LB,
Attention: Loans Agency, Facsimile: +44 207 492 3980, or, if applicable, by
e-mail to the e-mail addressees notified to the Borrowers and the Lenders from
time to time);”
SECTION 2.    Representations and Warranties. Each Loan Party hereby represents
and warrants that:
(a)    The representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) to which it is a party are true and correct in all material respects
on and as of the Amendment Effective Date (defined below), before and after
giving effect to this Amendment, as though made on and as of such date (except
for any such representation and warranty that, by its terms, refers to an
earlier date, in which case as of such earlier date).
(b)    Such Loan Party has taken all necessary corporate and other
organizational action to authorize the execution, delivery and performance of
this Amendment.
(c)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of their organizational documents or
(ii) materially violate, contravene or conflict with any law or regulation
applicable to such Loan Party.
SECTION 3.    Conditions of Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment Effective Date”) on which, and only if,
each of the following conditions precedent shall have been satisfied:
(a)    The Administrative Agent shall have received on or before the date
hereof, each dated such day (unless otherwise specified), in form and substance
satisfactory to the Administrative Agent (unless otherwise specified):
(i)    Counterparts of this Amendment executed by the Borrowers.
(ii)    The consent attached hereto (the “Consent”) executed by each of the
Guarantors.
(b)    All of the accrued fees of the Administrative Agent and the Lenders and
all reasonable expenses of the Administrative Agent (including the reasonable
fees and expenses of counsel for the Administrative Agent) due and payable on
the Amendment Effective Date shall have been paid in full.

Digital Realty – Amend No. 2    6



--------------------------------------------------------------------------------




SECTION 4.    Reference to and Effect on the Existing Revolving Credit
Agreement, the Notes and the Loan Documents. %2. This Amendment is a Loan
Document. On and after the effectiveness of this Amendment, each reference in
the Existing Revolving Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Existing Revolving Credit
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Existing Revolving Credit Agreement, shall mean and be a
reference to the Existing Revolving Credit Agreement, as amended and modified by
this Amendment.
%2.    The Existing Revolving Credit Agreement, the Notes and each of the other
Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.
%2.    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(d)    This Amendment shall not extinguish the obligations for the payment of
money outstanding under the Existing Revolving Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Revolving Credit Agreement, which shall remain in
full force and effect, except to any extent modified hereby or as provided in
the exhibits hereto. Nothing implied in this Amendment or in any other document
contemplated hereby shall be construed as a release or other discharge of any of
the Loan Parties from the Loan Documents.
SECTION 5.    Costs and Expenses. The Borrowers agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Existing Revolving Credit
Agreement.
SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Balance of page intentionally left blank.]



Digital Realty – Amend No. 2    7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS:


DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





DIGITAL REALTY DATAFIRM, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its sole member and manager


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





DIGITAL REALTY DATAFIRM 2, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its sole member and manager


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary




Digital Realty – Amend No. 2
NYDOCS03/992425    Signature Page

--------------------------------------------------------------------------------




DIGITAL LUXEMBOURG II S.À R.L.,
a Luxembourg Société à responsabilité limitée
Registered office: 11, Boulevard du Prince Henri, L-1724, Luxembourg
Share capital: EUR 1,600,500
R.C.S. Luxembourg: B110.214


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory




DIGITAL LUXEMBOURG III S.À R.L.,
a Luxembourg Société à responsabilité limitée
Registered office: 11, Boulevard du Prince Henri
L-1724 Luxembourg
Share capital: £ 25,823
R.C.S. Luxembourg: B 141.552


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory




DIGITAL SINGAPORE JURONG EAST PTE. LTD.
a Singapore private company limited by shares


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory




DIGITAL REALTY (BLANCHARDSTOWN) LIMITED,
an Ireland private company limited by shares


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory





Digital Realty – Amend No. 2
NYDOCS03/992425    Signature Page

--------------------------------------------------------------------------------




DIGITAL HK JV HOLDING LIMITED,
a British Virgin Islands limited company


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory




DIGITAL NETHERLANDS VIII B.V.,
a Dutch private company with limited liability


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory




DIGITAL DEER PARK 2, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its sole member and manager


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





DIGITAL NETHERLANDS IV, B.V.,
a Dutch private company with limited liability


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory





Digital Realty – Amend No. 2
NYDOCS03/992425    Signature Page

--------------------------------------------------------------------------------




DIGITAL STOUT HOLDING, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its sole member and manager


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





DIGITAL MACQUARIE PARK, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its sole member and manager


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





DIGITAL GOUGH, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its sole member and manager


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary








Digital Realty – Amend No. 2
NYDOCS03/992425    Signature Page

--------------------------------------------------------------------------------








DIGITAL JAPAN, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its sole member and manager


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





DIGITAL NETHERLANDS I B.V.,
a Dutch private company with limited liability


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory




DIGITAL AUSTRALIA FINCO PTY LTD.


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory





Digital Realty – Amend No. 2
NYDOCS03/992425    Signature Page

--------------------------------------------------------------------------------




DIGITAL OSAKA 1 TMK




By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory




DIGITAL CRAWLEY 1 S.À R.L.,


By:    /s/ A. William Stein    
Name:    A. William Stein, Authorized Signatory






PARENT GUARANTOR:


DIGITAL REALTY TRUST, INC.,
a Maryland corporation


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





ADMINISTRATIVE AGENT:
CITIBANK, N.A.






By:    /s/ John C. Rowland    
Name: John C. Rowland
Title: Vice President


CONSENT
Dated as of September 16, 2014
Each of the undersigned, as a Guarantor under the Existing Revolving Credit
Agreement referred to in the foregoing Amendment, hereby consents to such
Amendment and hereby confirms and agrees that notwithstanding the effectiveness
of such Amendment, the Guaranty contained in the Existing Revolving Credit
Agreement is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Loan Documents to “Loan
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Existing Revolving Credit Agreement, as amended and modified by
such Amendment.
[Balance of page intentionally left blank.]


GUARANTORS:
DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By: Digital Realty Trust, Inc.,
its sole general partner


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary





DIGITAL REALTY TRUST, INC.,
a Maryland corporation


By:    /s/ A. William Stein    
Name:    A. William Stein
Title:
Interim Chief Executive Officer, Chief Financial Officer and Secretary


Digital Realty – Amend No. 2
NYDOCS03/992425    Signature Page